UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment No. 1 þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period Ended September 30, 2007 or ¨ Transition Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Transition Period from to Commission File Number: 0-27384 CAPITAL CORP OF THE WEST (Exact name of registrant as specified in its charter) California 77-0405791 (State or other jurisdiction of incorporation or organization) IRS Employer ID Number 550 West Main, Merced, CA95340 (Address of principal executive offices) Registrant’s telephone number, including area code: (209) 725-2200 Former name, former address and former fiscal year, if changed since last report: Not applicable Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes
